DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020, 11/1/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0185539).
Regarding claim 15, Lee discloses, in at least figure 66 and related text, a semiconductor device comprising: 
a first nanostructure (120, [58]) surrounded by a gate dielectric (145, [88]); 
a second nanostructure (125, [119]) over the first nanostructure (120, [58]), wherein the second nanostructure (125, [119]) is surrounded by the gate dielectric (145, [88]); and 

Lee does not explicitly disclose a depth of less than about 4.3 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the depth of the dished surface of the inner spacer as claimed in claim 15 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the depth of the dished surface of the inner spacer as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
a depth of less than about 4.3 nm) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 16, Lee discloses the semiconductor device of claim 15 as described above.
Lee does not explicitly disclose the depth is about 3.2 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the depth of the dished surface of the inner spacer as claimed in claim 15 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the depth of the dished surface of the inner spacer as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the depth is about 3.2 nm) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 17, Lee discloses the semiconductor device of claim 15 as described above.
Lee further discloses, in at least figure 66 and related text, the inner spacer (142-1, [103]) is free from seams between the first nanostructure (120, [58]) and the second nanostructure (125, [119]) (figure).
Regarding claim 18, Lee discloses the semiconductor device of claim 15 as described above.
Lee further discloses, in at least figure 66 and related text, the inner spacer (142-1, [103]) comprises SiOCN ([73]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0185539) in view of Han (US 9,947,769).

Lee does not explicitly disclose an oxygen content of the inner spacer ranges from 10% to 50%.
Han teaches, in at least table 2 and related text, the device comprising an oxygen content of the inner spacer ranges from 10% to 50%, for the purpose of providing improved structures for spacers for afield effect transistor by preventing voids (col. 1/ lines 35-54).
Lee and Han are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Han because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee to have the oxygen content of the inner spacer ranging from 10% to 50%, as taught by Han, for the purpose of providing improved structures for spacers for afield effect transistor by preventing voids (col. 1/ lines 35-54).
Regarding claim 20, Lee discloses the semiconductor device of claim 15 as described above.
Lee does not explicitly disclose an oxygen content of the inner spacer ranges from 30% to 50%.

Lee and Han are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Han because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lee to have the oxygen content of the inner spacer ranging from 30% to 50%, as taught by Han, for the purpose of providing improved structures for spacers for afield effect transistor by preventing voids (col. 1/ lines 35-54).
Allowable Subject Matter
Claims 1-7 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 that recite “performing an annealing process to the first inner spacer to form a second inner spacer, the second inner spacer having a larger oxygen content than the first inner spacer” in combination with other elements of the base claims 1.
Claims 8-14 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 that recite “closing the seam within the first recess by changing at least a portion of the first dielectric material to a second dielectric material” in combination with other elements of the base claims 8.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/TONG-HO KIM/Primary Examiner, Art Unit 2811